Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 18 and 21-22, the limitation “two adjacent connection portions” should be amended to “to adjacent connecting portions” to maintain consistency with the rest of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bringolf (WO 9207154). For text citations of Bringolf, refer to the machine translation provided as Non-Patent Literature.
Regarding Claim 1, Bringolf discloses (Figures 3-5 and 11) a zipper chain comprising a plurality of chain portions (chains 10 and 11) arranged to face each other and configured to engage with each other at one point in time while making linear movements (see arrow in Figure 11), wherein each chain portion comprises: a plurality of upper plates connected to each other (plates 14); a plurality of lower plates arranged to respectively face the upper plates (plates 14a), respectively spaced apart from the upper plates (via gap 15), and connected to each other; a plurality of connecting portions (pins 13) each connecting one of the upper plates to a corresponding one of the lower plates and connecting adjacent upper plates among the plurality of upper plates or adjacent lower plates among the plurality of lower plates; and a plurality of protrusions (protruding portion comprising second lateral fulcrum 5) respectively protruding from the plurality of connecting portions, wherein the plurality of chain portions comprise: a first chain portion (chain 10), and a second chain portion (chain 11) arranged to face the first chain portion, and wherein a protrusion, from among the plurality of protrusions of the first chain portion, is inserted in a space (gap 15) that is directly between an upper plate 
Regarding Claim 2, Bringolf discloses (Figure 3) an end of each of the protrusions (protruding portion comprising second lateral fulcrum 5) is round.
Regarding Claim 7, Bringolf discloses (Figure 11) an upper plate (plate 14) from among the plurality of upper plates of the first chain portion (chain 10) and an upper plate (plate 14a) from among the plurality of upper plates of the second chain portion (chain 11) are arranged to alternate with each other. 
Regarding Claim 8, Bringolf discloses (Figure 11) the protrusion (protruding portion comprising second lateral fulcrum 5) from among the plurality of protrusions of the first chain portion (chain 10) is inserted in a space between adjacent protrusions from among the plurality of protrusions of the second chain portion (chain 11).
Regarding Claim 9, Bringolf discloses (Figure 11) the protrusion (protruding portion comprising second lateral fulcrum 5) from among the plurality of protrusions of the second chain portion (chain 11) is inserted in a space between adjacent protrusions from among the plurality of protrusions of the first chain portion (chain 10).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bringolf as applied to Claim 1 above, and further in view of Olmsted (US 2004/0157691).
Regarding Claim 11, Bringolf does not disclose that at least one of the upper plates or at least one of the lower plates comprises an inserted portion protruding outwards and a receiving portion that is a groove recessed inwardly. Olmsted teaches (Figure 4) a zipper chain (chain drive 40) comprising a plurality of chain portions (first and second chains 72 and 74) arranged to face each other, wherein each chain portion comprises a plurality of upper plates (top plates of interfering links 76; see Annotated Figure 4 below) connected to each other and a plurality of lower plates (bottom plates of interfering links 76; see Annotated Figure 4 below) spaced apart from and arranged to respectively face the upper plates and connected to each other, wherein at least one of the upper plates or at least one of the lower plates comprises an inserted portion (outer corner of trapezoidal flange 86, see Annotated Figure 4 below) 

    PNG
    media_image1.png
    490
    705
    media_image1.png
    Greyscale

Olmsted Annotated Figure 4
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Soerensen (EP 1484465) in view of Olmsted (US 2004/0157691).
Regarding Claim 12, Soerensen discloses (Figures 1 and 4) a zipper chain comprising a plurality of chain portions (chain members 5 and 6) arranged to face each other and configured to engage with each other at one point in time while making linear movements ([0036] lines 1-6; the chain members 5 and 6 are pulled and pushed by an actuating member, and thus are making linear movements), wherein each chain portion comprises: a plurality of upper plates connected to each other (top plates of inner plates 9 and outer plates 10); a plurality of lower plates (bottom plates of inner plates 9 and outer plates 10) arranged to respectively face the upper plates, respectively spaced apart from the upper plates, and connected to each other; a 
Soerensen does not disclose that one of the upper plates of one of the chain portions comprises and inserted portion protruding outward and that one of the upper plates or one of the lower plates of another chain portion comprises a receiving portion that is a groove recessed inwardly. Olmsted teaches (Figure 4) a zipper chain (chain drive 40) comprising a plurality of chain portions (first and second chains 72 and 74) arranged to face each other, wherein each chain portion comprises a plurality of upper plates (top plates of interfering links 76; see Annotated Figure 4 above) connected to each other and a plurality of lower plates (bottom plates of interfering links 76; see Annotated Figure 4 above) respectively spaced apart from the upper plates and connected to each other, wherein one of the upper plates or one of the lower plates of one of the chain portions (second chain 74) comprises an inserted portion (outer corner of trapezoidal flange 86, see Annotated Figure 4 above) protruding outward, wherein one of the upper plates or one of the lower plates of another one of the chain portions (first chain 72), adjacent to the one of the chain portions, comprises a receiving portion (see Annotated Figure 4 above) that is a groove recessed inwardly in a first direction (D1, see Additional Annotated Figure 4 below), between two inner walls of the one of the upper plates or of the one of the lower plates that face each other in a second direction (D2, see Additional Annotated Figure 4 below), and extends within the one of the upper plates or the one of the 

    PNG
    media_image2.png
    148
    177
    media_image2.png
    Greyscale

Olmsted Additional Annotated Figure 4
Regarding Claim 13, Soerensen discloses (Figures 1 and 4) a zipper chain comprising a plurality of chain portions (chain members 5 and 6) arranged to face each other and configured to engage with each other at one point in time while making linear movements ([0036] lines 1-6; the chain members 5 and 6 are pulled and pushed by an actuating member, and thus are making linear movements), wherein each chain portion comprises: a plurality of upper plates connected to each other (top plates of inner plates 9 and outer plates 10); a plurality of lower plates (bottom plates of inner plates 9 and outer plates 10) arranged to respectively face the 
Soerensen does not disclose that at least two inserted portions protruding outward are each provided in one of the upper or lower plates of one of the chain portions and that one of the upper or lower plates of another one of the chain portions comprises a receiving portion that is a groove recessed inwardly. Olmsted teaches (Figure 4) a zipper chain (chain drive 40) comprising a plurality of chain portions (first and second chains 72 and 74) arranged to face each other, wherein each chain portion comprises a plurality of upper plates (top plates of interfering links 76; see Annotated Figure 4 above) connected to each other and a plurality of lower plates (bottom plates of interfering links 76; see Annotated Figure 4 above) respectively spaced apart from the upper plates and connected to each other, wherein at least two inserted portions (outer corners of trapezoidal flange 86, see Annotated Figure 4 above) protruding outward are each provided in a respective one of the upper plates or the lower plates of one of the chain portions (second chain 74), wherein one of the upper plates or one of the lower plates of another one of the chain portions (first chain 72), adjacent to the one of the chain portions, comprises a receiving portion (see Annotated Figure 4 above) that is a groove recessed inwardly in a first direction (D1, see Additional Annotated Figure 4 above), between two inner walls of the one of the upper plates or of the one of the lower plates that face each 
The purpose of the at least two inserted portions and receiving portion in Olmsted is to cooperate with each other to inhibit movement of the chain portions relative to each other so that the chain can transmit force in both the pull and push directions ([0011] lines 8-14; the interfering portions referenced in this citation are the flanges 86 of the embodiment relied 

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to Claims 12 and 13 have been fully considered but they are not persuasive. Examiner respectfully disagrees with the Applicant’s argument, see page 11 of the Remarks filed 03/12/2021, that Olmsted is silent to the feature “a receiving portion that is a groove recessed inwardly in a first direction, between two inner walls of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TERESA A GUTHRIE/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725